DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendments
All pending claims 1-12 and 21-39 filed August 26, 2022 were examined in this final office action.
Response to Arguments
Applicant’s arguments, see remarks filed August 26, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment to independent claims. The combination of Golwalkar-Shaw is replaced with Golwalkar-Shaw and Chow for independent claims. Arguments hinged on Golwalkar-Shaw alone are moot. Please see details below.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 21-39 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/433607 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8-12, 23-26, 29-33, 36, 38 and 39 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10169806, in view of Shaw, US 2015/0025991, and Chow et al., US 6850899 “Chow.”
In Golwalkar see at least:
Regarding claim 11: (Currently Amended) A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order from a first user comprising at least one product, …
(Golwalkar: D28: col. 5, lines 11-22) Referring next to FIG. 2A, shown is an example of a user interface 200, denoted herein as user interface 200a, according to various embodiments. In this particular embodiment, user interface 200a is generated by a client application 133 (FIG. 1) displaying a network page on a display 131. The client application 133 presents a user interface 200a for interacting with the electronic commerce application 113 (FIG. 1). As part of the user interface 200a, a shopping cart frame 203 is presented representing an aggregated shopping cart 126 (FIG. 1). The shopping cart frame is rendered by the client application 133 using data provided by the electronic commerce application 113.
(Golwalkar: D29: col. 5, lines 23-26) With regard to FIG. 2A, it is assumed that a user associated with a user account 119 has browsed the network page associated with the electronic commerce application 113 and added several items 121 to the aggregated shopping cart 126.
… wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event, …
Rejection is based in part upon the teachings applied to claim 11 by Golwalkar and further upon the combination of Golwalkar-Shaw.
In Golwalkar see at least:
(Golwalkar: D24; col. 4, lines 33-48) After one or more items 121 have been have been added to the aggregated shopping cart 126, a user may choose to share the aggregated shopping cart 126 with other user accounts 119. As a general principal, sharing an aggregated shopping cart 126 with one or more additional user accounts 119 grants access to the aggregated shopping cart to the additional user accounts 119 and any users associated with those user accounts 119. However, permissions 129 may be set on an aggregated shopping cart 126 limiting the nature and type of access any particular user account 119 may have to the aggregated shopping cart. For example, permissions 129 may permit or deny a user account 119 from adding or removing additional items 119 to or from the aggregated shopping cart 126. Alternatively, permissions may permit a user associated with a user account 119 to share the aggregated shopping cart 126 with additional user accounts 119.
(Golwalkar: D29: col. 5, lines 27-35) … As a user continues to browse the network page represented by the user interface 200a, the user has the option to add additional items 121 to the aggregated shopping cart 126. Alternatively, the user has the option to finish shopping and proceed to the checkout process and purchase the items 121 previously added to the aggregated shopping cart 126. However, the user may also interact with the shopping cart frame 203 to share the aggregated shopping cart 126 with additional user accounts 119.
Although Golwalkar establishes an order and order sharing configuration indication, Golwalkar does not expressly mention providing an order completion event in conjunction with the order and order sharing configuration indication. Shaw on the other hand would have taught Golwalkar such techniques.
In Shaw see at least:
[Shaw: 0091] Referring to FIG. 2, the procedure commences when a user, purchaser or buyer accesses, via the Internet 6, the group discount server computer 7 by way of one of the distributed computer terminals 5 and logging in a website, at 10, designated as "GetYourTeamAGreatDeal.com". Once logged in, the user searches for a specific product or service, at 12, and the website returns search results indicating whether the product or service searched is available or can be acquired through the website.  The user selects the desired product or service, at 14, from the search results.
[Shaw: 0092] If the system, however, determines that no such a prior group or family has yet been formed or created for the specific product or service the user can still add the product or service to the shopping cart, at 26.  The user can then check out, at 28, place a deposit towards the product or service to be purchased and start a new group or family, at 28. Again, a user can then make use of social media to publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 30.
[Shaw: 0093] Referring to FIG. 3, the routine or subroutine for handling deposits is illustrated.  Once the user checks out of the shopping cart the user places a deposit of X %, at 32, where x is established by the system 1 and may vary from product-to-product or for different categories of goods/services or may be a function of the base price or MSRP.  The deposit is placed in escrow bank account, at 34, and the deposit, together with other funds deposited in the escrow account are held in the account until it is time to disperse the funds to a seller of the product or service. 
Please note: Making a payment deposit is disclosed in the instant specification as an order completion event.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Shaw, which include establishing an order with a deposit (i.e. order completion event), and inviting others to join the purchasing group, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shaw to the teachings of Golwalkar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
… wherein the order sharing configuration indication indicates that sharing privileges for the order are associated with a second user based on an order sharing configuration, and …
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw. For examination purposes, in Golwalkar Ashley Adams is the second user, see Fig. 2B. At least Ashely Adams was granted permission by the first user to make partial payments, see Figs. 2C (209) and 2E (213).
… wherein the order sharing configuration comprises a data structure for electronic sharing of the order with the second user … 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw. Fig. 2C of Golwalkar illustrates a data structure for permissions. 
… and sharing privileges associated with deleting particular types of products from the order;
Rejection is based in part upon the teachings and rationale applied to claim 11 by Golwalkar-Shaw and further upon Golwalkar-Shaw-Chow. 
In Golwalkar-Shaw see at least:
(Golwalkar: D16: col. 3, lines 4-6) Items 121 may comprise data associated with each item. Such data includes the type, price, quantity, description, ratings, reviews and other such data.
(Golwalkar: col. 16, lines 38-40) … a particular permission of the plurality of permissions controls whether the second user is permitted to remove a particular item from the aggregated shopping cart.
Although Golwalkar-Shaw do not expressly mention a type of the particular item, Chow on the other hand would have taught Golwalkar-Shaw techniques for removing one or more items from a shopping basket by a second user based upon description, unit price, quantity and/or total unit price.
In Chow see at least:
(Chow: D16: col. 4, line 51-col. 5, line 2) Once a shopper has finished shopping, the "Notify Approver" button (413) of FIG. 4 is clicked and an e-mail is sent from the server computer (103) to the buyer at client computer (101), notifying the buyer that the shopper has finished shopping and has returned the online shopping basket to the online store (207). FIG. 5 is an illustration of an e-mail generated by server computer (103) using the information in the shopper's online shopping basket, including the unique basket ID (e.g., Basket_ID1, Allan's basket.sub.-- 1, etc.) of the online shopping basket (501), the unique shopper's ID (e.g., Customer_ID2, Ms. Amber Smith, etc.) to identify the shopper (502), the URL or DNS of the online store (503), and a line item description of each item in the online shopping basket (504). The e-mail additionally may contain messages associated with a particular item from the shopper (505). For example, the shopper may attach a message to a particular line item to be read by the buyer, like "Mom, I want this because my friend in school has it" or "Dad, I want this because it will help my schoolwork." Please note: The approver, e.g. parent, is a second user.
(Chow: D17: col. 5, lines 3-17) After reviewing the contents of the e-mail, the buyer at client computer (101) goes to the URL or DNS of the online store at server computer (103) to add or remove items from the online shopping basket (208, FIG. 2) stored on the disk drive (130) of server computer (103). The buyer may remove items from the basket by checking the check-box (309) next to the item and by clicking on the "Remove Item(s)" button (312) on the buyer's online shopping basket web page of FIG. 3. Alternatively, the buyer may add items to the basket by clicking on the "Continue Shopping" button (311). If the buyer adds items to the basket, the buyer and shopper rules are executed to qualify the item(s) added by the buyer. If more shoppers need to shop other online stores, the foregoing process may be repeated for the shoppers (209, FIG. 2).
(Chow: D18: col. 5, lines 18-23) A buyer, thus, may have to review multiple online shopping baskets. The system of the present invention, however, merges all the online shopping baskets into a single online shopping basket (211, FIG. 2) before the buyer checks out, assuming multiple online shopping baskets exist to be merged (210, FIG. 2).
(Chow: D19: col. 5, lines 24-35) FIG. 6 is a diagram of a web page illustrating a merged online shopping basket. The items (601) in the merged shopping basket are grouped according to the unique shopper IDs (602) to distinguish the items according to each shopper for the buyer (indicated as Customer_ID1 603), and the buyer (603) may remove or add items as previously described. Once the buyer is satisfied with the items (601) listed in the merged online shopping basket, the buyer proceeds to checkout by clicking with a mouse on the "Proceed to Checkout" button (613) of the merged online basket and pays for the items (212, FIG. 2).
(Chow: D20: col. 5, lines 36-52) Several advantages may be gleaned from the foregoing disclosure. First, shopping activities involving shoppers and buyers can proceed asynchronously at the convenience of different parties. For example, teenagers, young school children, or college students can shop online at home after school at their favorite Website while parents make their purchases after work. Second, the use of customizable baskets means buyers can preempt undesirable purchases of unapproved items by shoppers. Third, the transferring of all items from multiple online shopping baskets into a single merged basket is more economical when, for example, a discount for a large purchase is given or when shipping costs are reduced for a single shipment of goods. Fourth, online stores can customize their shopping baskets to provide better personalization between the stores and their customers, resulting in more cross-selling, up-selling, micro marketing, or other economically beneficial activities.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Chow, which facilitate a second user, e.g. a parent, to remove one or more undesirable purchases from a joint shopping basket, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Chow to the teachings of Golwalkar-Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
For examination purposes, item 2 in Fig. 5 of Chow is removed by the second user, i.e. Dad. One of ordinary skill in the art before the effective filing date would ascertain removal of an undesirable purchase based upon the item’s description includes a type of item. For example, item 2’s description indicates a type of book, i.e. a comic book.
processing an order deferment for the order based on an order sharing criterion; 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw and Chow.
In Golwalkar-Shaw and Chow see at least:
(Golwalkar: D29: col. 5, lines 27-35) … As a user continues to browse the network page represented by the user interface 200a, the user has the option to add additional items 121 to the aggregated shopping cart 126. Alternatively, the user has the option to finish shopping and proceed to the checkout process and purchase the items 121 previously added to the aggregated shopping cart 126. However, the user may also interact with the shopping cart frame 203 to share the aggregated shopping cart 126 with additional user accounts 119. Please note: By taking action to share the shopping cart with friends, e.g. Ashley Adams, the first user opted to defer the order until such time order completion has been executed.
(Golwalkar: D40: col. 7, lines 1-15) Once a combination of discounts or other promotions and contributions have been contributed towards the total purchase price, any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219. During the checkout process, the electronic commerce application 113 may request that shipping information, such as shipping service or the shipping address, be provided. The electronic commerce application 113 may further request that order, billing, payment information be confirmed. Last minute modifications to the aggregated shopping cart 126 may also be permitted. For example, items 121 may be added, removed, or substituted, or shipping addresses may be changed.
receiving an order change from the second user to the order from the first user; and 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw and Chow.
In Golwalkar-Shaw and Chow see at least:
(Golwalkar: D51: col. 9, lines 4-15) Moving on to FIG. 4, shown is a flowchart that provides one example of the operation of a portion of the electronic commerce application 113 (FIG. 1) according to various embodiments. It is understood that the flowchart of FIG. 4 provides merely an example of the many different types of functional arrangements that may be employed to implement the operation of the portion of the electronic commerce application 113 as described herein. As an alternative, the flowchart of FIG. 4 may be viewed as depicting an example of steps of a method implemented in the computing environment 103 (FIG. 1) according to one or more embodiments.
(Golwalkar: D52: col. 9, lines 16-26) More specifically, the flowchart represented by FIG. 4 illustrates the plurality of steps or actions performed by the electronic commerce application 113 in response to receiving a request to modify the aggregated shopping cart 126 (FIG. 1) from a user with whom the aggregated shopping cart has been shared. For example, a user may wish to add or remove items from an aggregated shopping cart. For the purposes of discussing the flowchart represented by FIG. 4, it is assumed that an aggregated shopping cart 126 has already been created by a user and shared with at least one user account 119 (FIG. 1). Please note: For examination purposes the second user modified the first user’s order.
processing, responsive to receiving the order change from the second user to the order from the first user, an order completion based on the order sharing criterion.
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw and Chow.
In Golwalkar-Shaw and Chow see at least:
(Golwalkar: D40: col. 7, lines 1-6) Once a combination of discounts or other promotions and contributions have been contributed towards the total purchase price, any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 11.
Regarding claims 2, 9, 10 and 12: Rejections are based upon the teachings and rationale applied to claims 1 and 11.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 2, and further taught and/or suggested by Golwalkar-Shaw and Chow. In Golwalkar-Shaw and Chow see at least: [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: This criteria set an upper bound on the monetary value of the group purchase.
Regarding claims 8, 23, 24, 29 and 30: Rejections are based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Golwalkar-Shaw and Chow. In Golwalkar-Shaw and Chow see at least: [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: The Golwalkar-Shaw and Chow system reaches a quantity threshold, e.g. 5 users in the group each allowed quantity one.
Regarding claims 25 and 26: Rejections are based upon the teachings and rationale applied to claim 11 and upon the combination of Golwalkar-Shaw and Chow.  Recalling from above: any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219. 
Regarding claim 31: Rejection is based upon the teachings and rationale applied to claim 11.
Regarding claim 32: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Golwalkar-Shaw and Chow. 
In Golwalkar-Shaw and Chow see at least:
(Chow: D19: col. 5, lines 24-35) FIG. 6 is a diagram of a web page illustrating a merged online shopping basket. The items (601) in the merged shopping basket are grouped according to the unique shopper IDs (602) to distinguish the items according to each shopper for the buyer (indicated as Customer_ID1 603), and the buyer (603) may remove or add items as previously described. Once the buyer is satisfied with the items (601) listed in the merged online shopping basket, the buyer proceeds to checkout by clicking with a mouse on the "Proceed to Checkout" button (613) of the merged online basket and pays for the items (212, FIG. 2). Please note: The buyer may add products the son’s shopping basket of a type already in the order to complement an existing type already in the basket or to increment quantity. Chow does not restrict such an addition to the existing shopping basket.
Regarding claim 33: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Golwalkar-Shaw and Chow. The product classification of “Comic Book” is already on the order and is deleted.
Regarding claim 36: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Golwalkar-Shaw and Chow. 
In Golwalkar-Shaw and Chow see at least:
(Golwalkar: D24; col. 4, lines 33-48) After one or more items 121 have been have been added to the aggregated shopping cart 126, a user may choose to share the aggregated shopping cart 126 with other user accounts 119. As a general principal, sharing an aggregated shopping cart 126 with one or more additional user accounts 119 grants access to the aggregated shopping cart to the additional user accounts 119 and any users associated with those user accounts 119. However, permissions 129 may be set on an aggregated shopping cart 126 limiting the nature and type of access any particular user account 119 may have to the aggregated shopping cart. For example, permissions 129 may permit or deny a user account 119 from adding or removing additional items 119 to or from the aggregated shopping cart 126. Alternatively, permissions may permit a user associated with a user account 119 to share the aggregated shopping cart 126 with additional user accounts 119. Please note: Permissions denying the user from removing items prevents the user from removing any type of item including a particular item.
Regarding claims 38 and 39: Rejections are based upon the teachings and rationale applied to claim 1 and further upon the combination of Golwalkar-Shaw and Chow. The shopper, a particular user being child, does not see the buyer’s (Dad’s) payment information, see Chow.
Claims 5 and 37 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10169806, in view of Shaw, US 2015/0025991, and Chow, US 6850899, as applied to claims 1 and 2, further in view of Staicut et al., US 2014/0279242.
Rejections are based in part upon the teachings and rationale applied to claims 1 and 2 by Golwalkar-Shaw and Chow and further upon the combination of Golwalkar-Shaw and Chow-Staicut. Although Golwalkar-Shaw and Chow do not expressly mention placing a limit on a brand name associated with a product, Staicut on the other hand would have taught Golwalkar-Shaw and Chow techniques for limiting time and/or quantity of a brand name products and type.
In Staicut, see at least:
[Staicut: 0059] FIG. 3 is a flow diagram of an exemplary process 300 by which a user can try out a product in accordance with a disclosed embodiment.  At reference 310, the user device receives and displays product information for one or more products offered for sale, such as provided by a product transaction system (e.g., online store or business).  The product information can include a product description (e.g., brand name and product identifier), pricing information (e.g., retail price, discount and savings), product image(s) taken at different viewpoints and restricted conditions, if any, including a remaining time duration of the sale and/or a remaining quantity and any other conditions.  For example, the product may be offered for sale under restricted conditions, such as of time and/or quantity. 
[Staicut: 0132] An example of a "try out" scenario is provided for the purposes of explanation. For example, a user is informed of an online sale of certain products, in this case, eyewear (e.g., sunglasses of brand N). The sale is a flash sale, which in this example is limited by time and/or by quantity, and is likely to end quickly. For example, the sale of these sunglasses products is likely to end in an hour, due to high demand for the products at the discounted price. The user is notified of the sale through the user device, e.g., smartphone, as she is walking to work, but is unable to try out the products in person at a B&M store under the circumstances. Please note: Sunglasses are a type of eyewear.
 One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques taught by Staicut, which set time and/or quantity limit on a product, e.g. brand name, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Staicut to the teachings of Golwalkar-Shaw and Chow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 3, 4, 6, 7, 21, 22, 27 and 28 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10169806, in view of Shaw, US 2015/0025991, and Chow, US 6850899, as applied to claims 1 and 11, further in view of Kalaboukis, US 10621564.
Regarding claims 6, 21 and 27: Rejections are based in part upon the teachings and rationale applied to claims 1 and 11 by Golwalkar-Shaw and Chow and further upon the combination of Golwalkar-Shaw and Chow-Kalaboukis. Although Golwalkar-Shaw and Chow have various criteria for closing the sale in a group purchasing scenario, Golwalkar-Shaw and Chow do not expressly mention criterion that limits the second user to a monetary purchase value threshold. Kalabukis on the other hand would have taught Golwalkar-Shaw and Chow techniques for limiting monetary purchase values. 
In Kalboukis, see at least:
(Kalboukis: D96: col. 17, lines 38-57)  At about the same time as the group membership is established, at 904, transactions limits may be established for each member individually or collectively.  For example, each member may be given an individual transaction limit of $500 (or some members may have different transaction limits).  Further, when the pre-identified members are acting together as a group, a joint transaction limit is established while the members are together and before expiration of a time limit.  In some cases, the joint transaction limit is more than an aggregate of the individual transaction limits; in other cases the joint transaction limit is less than the aggregate of the individual transaction limits.  In one specific example, a family may include parents and two children (one is 10 years old and the other is 8 years old).  The parents may establish spending limits of $25.00 for each child.  However, when those children are together they may only spend $40.00 together.  This may be because the children have already demonstrated to their parents that when together these children act foolishly and, maybe, the older child has a negative influence on the younger child.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Kalaboukis, which limit spending of a second user to a monetary purchase value threshold, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kalaboukis to the teachings of Golwalkar-Shaw and Chow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the Golwalkar-Shaw-Kalboukis parent closing the sale once the child reached its spending limit or voting to close the sale.
Regarding claims 3 and 4: Rejections are based upon the teachings and rationale applied to the combination of Golwalkar-Shaw and Chow-Kalaboukis.
In Golwalkar-Shaw and Chow-Kalaboukis see at least:
(Kalaboukis:  D27: col. 5, lines 42-59) The following provides example use-case scenarios that may be facilitated through the disclosed aspects. The first example relates to a chain retail store. In this example, a wife would like to manage her household budget and sets up a rule that both her and her husband have a personal spending limit of $100 per transaction when they are apart, however they have a tandem spending limit of $2000 when they are together, thus ensuring they both need to be checked into the same location when they are to make large purchases. The husband goes to a chain retail store to look at a big screen TV, however he cannot purchase it since his personal spending limit is too low. He calls his wife to join him and she checks into that location as well. They both receive a text that their transaction limit for the next hour is $2000. They purchase a TV for $1200, thus leaving $800. When they leave the location, determined by a check in at another location, or the time limit expires, each of their spending limits returns to $100.
Regarding claims 7, 22 and 28: Rejections are based upon the teachings and rationale applied to the combination of Golwalkar-Shaw and Chow-Kalaboukis.
In Golwalkar-Shaw and Chow-Kalaboukis see at least:
(Kalaboukis: D26: col. 5, lines 22-39) Also included in the system 100 may be a transaction manager 110 that may be configured to implement a tandem transaction based on conformance with one or more parameters of the tandem transaction. For example, if at least a threshold number of users within a group have been determined to be performing a joint transaction, or are capable of performing a joint transaction, the tandem transaction limit may be activated by the transaction manager 110 for a threshold amount of time. This threshold amount of time may be configurable based on the type of transaction (e.g., a car purchase versus a television purchase), an entity with which the transaction is being performed, and so on. Tandem transactions, at the tandem transaction level, may be performed before expiration of the threshold time. After expiration of the time limit, the transaction limit manager 108 may be configured to dynamically revoke the tandem transaction limit and apply the respective individual transaction limits to each member of the group. Please note: The second user has a time limit.
Claims 34 and 35 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10169806, in view of Shaw, US 2015/0025991, and Chow, US 6850899, as applied to claim 1, further in view of Mollett et al.., US 7769638 “Mollett.”
Rejections are based in part upon the teachings and rationale applied to claim 1 by Golwalkar-Shaw and Chow and further upon the combination of Golwalkar-Shaw and Chow-Mollett. Although Golwalkar-Shaw and Chow facilitate removal of  undesirable purchases from a shopping basket, Golwalkar-Shaw and Chow do not expressly mention adding or deleting products including prohibited products, alcohol or firearms. Mollett on the other hand would have taught Golwalkar-Shaw and Chow techniques that include removing such products from a shopping cart.
In Mollett see at least:
(Mollett: B5: col. 1, lines40-54) Many situations exist in which an online merchant or other electronic commerce site is legally obligated to control the sale or access to certain goods or services by ensuring that customers meet a minimum age limit or are otherwise authorized to purchase or access the good or service. For example, online sites that sell alcohol or tobacco products, fireworks, firearms, adult-content literature, and other products, may be age-controlled. In addition, online merchants may be legally required to restrict the age of customers in other situations, such as at the point of access control to a gambling or adult-entertainment web site or chat room. Electronic commerce (e-commerce) merchants who do not fulfill their legal obligations to restrict access to age-controlled goods and services may be subject to fines, the loss of their license to do business, or other penalties.
(Mollett: D81: col. 15, line 61-col. 16, line 7) In other embodiments, if in state 330, the process determines that the customer is not authorized to purchase the set of scanned items, the process 300 may allow the transaction to be completed if the age-controlled items for which the customer is not authorized to purchase are removed from the transaction. For example, in one embodiment where items are added to a purchase receipt during scanning, an item is not added to the receipt until the customer's authorization to purchase the item is verified. In still other embodiments, when a determination is made that the customer is not authorized to make the desired purchase, control of the transaction may be transferred to a clerk or other merchant representative associated with the transaction so that the situation may be resolved.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mollett, which facilitate removal of undesirable purchase, e.g. firearms, alcohol, age-controlled products, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mollett to the teachings of Golwalkar-Shaw and Chow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0351082 (Lowinger) “System and Method for Joint Shopping Cart,” discloses: [0005] A method and system may include receiving input, by a processor, from a first user. The input may describe one or more items sold by a retailer, and the first user may be part of a group of users. The method may include adding the one or more items to a shopping cart associated with the group of users. The method may further include assigning at least one administrative function to each user of the group of users and displaying administrative functions of the shopping cart to each user of the group of users, based on each user's assigned administrative function.
The search strategies focused on amendments to independent claims revealed Lowinger. Further evaluation ruled Lowinger out for falling short of fairly and reasonably teaching subject matter necessary to combine with Golwalkar-Shaw.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 4, 2022